DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A: Fig. 4
B: Fig. 5 
The species are independent or distinct because they have mutually exclusive characteristics. Species A is drawn to an expandable member comprising a plurality of filaments formed of a first material surrounding a core comprising a second material. Species B is drawn to an expandable member comprising a first plurality of elongated filaments formed of a first material interwoven with a second plurality of elongated filaments formed of a second material. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with the Attorney of Record, Jessica Kwak Rauckman on 12/06/2022 a provisional election was made without traverse to prosecute the invention of Species A, drawn to an expandable member comprising a plurality of filaments formed of a first material surrounding a core comprising a second material.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
Claim 6, line 1, should read “...the plurality of structural elements comprises...”
Claim 7, line 1, should read “...the plurality of structural elements comprises...”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jalgaonkar et al. (US 20190269491 A1).
Regarding claim 19, Jalgaonkar discloses a catheter (10, see Fig. 1) comprising: an elongated body (12) including a proximal body portion (17A) and a distal body portion (17B), and defining a body inner lumen (26, see Fig. 2); and a radiopaque expandable member (20) connected to a distal portion of the elongated body (expandable member 20 can be formed of gold, platinum, palladium, or tantalum which are known radiopaque materials and is connected to the distal portion of the elongated body 12, see [0121] and Fig. 1), the expandable member defining an expandable member inner lumen in fluid communication with the body inner lumen (the central portion of the expandable member forms a lumen in fluid communication with the body inner lumen 26, see Fig. 2), wherein the expandable member is configured to expand from a collapsed configuration to an expanded configuration (see [0128]).
	The language “wherein, while a suction force is applied to the body inner lumen and the expandable member inner lumen, the expandable member is configured to axially contract in response to contact with a thrombus” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Jalgaonkar meets the structural limitations of the claim, and the expandable member is capable of axially contracting in response to contact with a thrombus while a suction force is applied to the body inner lumen. Jalgaonkar discloses an embodiment in which the expandable member is covered with a thermoplastic elastomer membrane 24 (see Fig. 3 and [0109]). In this embodiment, were a suction force to be applied to the body inner lumen and a clot to come in contact with the expandable member 20 such that a seal is formed between a distal end of the expandable member and the clot, the expandable member would axially contract since there would be no outlet for the vacuum formed by the suction force.
Regarding claim 21, Jalgaonkar discloses the catheter of claim 19, wherein the expandable member is configured to be navigated through vasculature of the patient while the expandable member is in the expanded configuration (the expandable member is capable of being navigated through the vasculature in the expanded configuration when elongated body is retracted proximally into a sheath for device removal, see [0153]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable Jalgaonkar in view of Diamant (US 20130018387 A1).
Regarding claim 1, Jalgaonkar discloses a catheter (10, see Fig. 1) comprising: an elongated body (12) comprising a proximal body portion (17A) and a distal body portion (17B), and defining a body inner lumen (26); and an expandable member (20) located at the distal body portion (see Fig. 1), the expandable member defining an expandable member inner lumen, the expandable member inner lumen comprising a distal extension of the body inner lumen (the central portion of the expandable member forms a lumen in fluid communication with the body inner lumen 26, see Fig. 2), wherein the expandable member is configured to expand radially outward and thereby expand the expandable member inner lumen radially outward (see [0078]), wherein the expandable member comprises a plurality of structural elements (21), one or more of the structural elements of the plurality of structural elements comprising a first material and a second material (the expandable member 20 can be made from a metal, a polymer, a fiber, or any combination thereof, see [0121]), and wherein the first material is more radiopaque than the second material, or wherein the second material is more radiopaque than the first material (a metal such as tungsten, gold, platinum or tantalum as disclosed would be more radiopaque than a polymer, see [0121]). Jalgaonkar is silent about the first material surrounding a core comprising the second material.
Diamant, in the same field of art, teaches a similar expandable member (11, see Fig. 1A) which is formed of filaments comprising a first material surrounding a core comprising a second material (the filaments forming the expandable member can have a core of radiopaque material surrounded by a tube of stainless steel, nitinol, or polymer, see [0105]), wherein the second material is more radiopaque than the first material (radiopaque materials such as Pt, Au, Pd, W, Nb, Co, Ta, Ag, and Cu as disclosed would be more radiopaque than stainless steel, nitinol, or polymers, see [0105]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structural elements of the expandable member of Jalgaonkar to be formed of a first material surrounding a core comprising a second material, as taught by Diamant, since doing so improve radiopacity and allow the structural elements to be visualized by a fluoroscopy (see [0104] of Diamant).
Regarding claim 2, Jalgaonkar and Diamant disclose the catheter of claim 1, wherein the expandable member is configured to self-expand radially outward from a collapsed configuration to an expanded configuration (see Jalgaonkar [0128]).
Regarding claim 3, Jalgaonkar and Diamant disclose the catheter of claim 1, wherein the expandable member defines a cylindrical tube when in an expanded configuration (the distal end of the expandable member 20 toward 12B defines a cylindrical tube, see Jalgaonkar Fig. 2), wherein when the expandable member is in the expanded configuration, an outer diameter of the cylindrical tube is greater than an outer diameter of the distal body portion, and wherein the outer diameter of the cylindrical tube is no more than 300% of the outer diameter of the distal body portion (the expanded outer diameter at 12B may be 200, 250, or 300 percent larger than the diameter of the cross section at line A-A of Fig. 2, see Jalgaonkar [0122] and Fig. 2).
Regarding claim 4, Jalgaonkar and Diamant disclose the catheter of claim 1, wherein the first material comprises a coating on an exterior surface of the core (Diamant discloses that an alternative to filling a tube formed of stainless steel, Nitinol, or polymers with a radiopaque material is to coat/plate a radiopaque material onto filaments formed of stainless steel, Nitinol, or polymers, see [0107]).
The claimed phrase “electroplated coating” is being treated as a product by process limitation; that is, that the coating is formed by electroplating. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Thus, even though the combination of Jalgaonkar and Diamant is silent as to the process used form the coating, it appears that the product disclosed by Jalgaonkar and Diamant would be the same or similar as that claimed; especially since both applicant’s product and the prior art product are metal coatings surrounding a core formed of a second material.
Regarding claim 5, Jalgaonkar and Diamant disclose the catheter of claim 1, wherein one or more structural elements of the plurality of structural elements comprises a filled tube (Diamant discloses a tube formed of stainless steel, Nitinol, or polymer and filled with a radiopaque wire, see [0105]).
	The claimed phrase “the plurality of structural elements comprises a drawn-filled tube” is being treated as a product by process limitation; that is, that the structural elements are formed by tube drawing. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Thus, even though the combination of Jalgaonkar and Diamant is silent as to the process used form the structural elements, it appears that the product disclosed by Jalgaonkar and Diamant would be the same or similar as that claimed; especially since both applicant’s product and the prior art product are tubes formed of a first material and filled with a second material.
Regarding claim 6, Jalgaonkar and Diamant disclose the catheter of claim 1, wherein the plurality of structural elements comprises filaments interwoven into a braided structure (the expandable member 20 may be formed of a plurality of braided wires, see Jalgaonkar [0124]).
Regarding claim 7, Jalgaonkar and Diamant disclose the catheter of claim 1, wherein the plurality of structural elements comprises struts (21, see Jalgaonkar Fig. 2 and [0119]) defining an expandable frame.
Regarding claim 8, Jalgaonkar and Diamant disclose the catheter of claim 1, wherein the elongated body further comprises: an inner liner (18, see Jalgaonkar Fig. 2); a structural support member (28); and an outer jacket (24), wherein the structural support member is positioned between the inner liner and the outer jacket (see Jalgaonkar [0078] and Fig. 8).
Regarding claim 9, Jalgaonkar and Diamant disclose the catheter of claim 1, wherein the catheter does not have a solid metal radiopaque marker band distal to a proximal end of the expandable member (Jalgaonkar does not disclose the catheter having a solid metal radiopaque marker band).
Regarding claim 10, Jalgaonkar and Diamant disclose the catheter of claim 1, wherein the first material comprises a nickel-titanium alloy, and wherein the second material comprises platinum or a platinum alloy (the first material can be Nitinol and the second material can be platinum, see Diamant [0105]).
Regarding claim 11, Jalgaonkar and Diamant disclose the catheter of claim 1, wherein the first material comprises gold, and the second material comprises a nickel-titanium alloy (Diamant discloses that an alternative to filling a tube formed of stainless steel, Nitinol, or polymers with a radiopaque material is to coat/plate a radiopaque material such as gold onto filaments formed of stainless steel, Nitinol, or polymers, see [0101] - [0107]).
Regarding claim 12, the catheter of claim 1, wherein the expandable member further comprises a flexible membrane (24, see Jalgaonkar Fig. 3) coupled to the plurality of structural elements.
Regarding claim 13, Jalgaonkar and Diamant disclose the catheter of claim 1. Jalgaonkar fails to teach wherein the flexible membrane is radiopaque. 
Diamant discloses a funnel-shaped expandable member (40, see Fig. 4) having a flexible radiopaque membrane (43) (see [0039] and [0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the membrane of Jalgaonkar to be radiopaque, as taught by Diamant, since doing so would permit the membrane to be visualized under fluoroscopy (see [0104]). 
Regarding claim 14, Jalgaonkar and Diamant teach the catheter of claim 1, wherein the expandable member is configured to axially contract in response to an application of a suction force to the proximal body portion of the elongated body.
The language “wherein the expandable member is configured to axially contract in response to an application of a suction force to the proximal body portion of the elongated body” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Jalgaonkar and Diamant meets the structural limitations of the claim, and the expandable member is capable of axially contracting in response to application of a suction force to the proximal body portion of the elongated body. Jalgaonkar discloses an embodiment in which the expandable member is covered with a thermoplastic elastomer membrane 24 (see Fig. 3 and [0109]). In this embodiment, were a suction force to be applied to the body inner lumen and a clot to come in contact with the expandable member 20 such that a seal is formed between a distal end of the expandable member and the clot, the expandable member would axially contract since there would be no outlet for the vacuum formed by the suction force.
Regarding claim 15, Jalgaonkar and Diamant teach the catheter of claim 1, wherein, while a suction force is applied to the body inner lumen, the expandable member is configured to axially contract in response to contact with a thrombus enabling a user to observe, via fluoroscopic imagery, that the catheter is engaged with the thrombus.
The language “wherein, while a suction force is applied to the body inner lumen, the expandable member is configured to axially contract in response to contact with a thrombus enabling a user to observe, via fluoroscopic imagery, that the catheter is engaged with the thrombus” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Jalgaonkar and Diamant meets the structural limitations of the claim, and the expandable member is capable of axially contracting in response to contact with a thrombus while a suction force is applied to the body inner lumen. Jalgaonkar discloses an embodiment in which the expandable member is covered with a thermoplastic elastomer membrane 24 (see Fig. 3 and [0109]). In this embodiment, were a suction force to be applied to the body inner lumen and a clot to come in contact with the expandable member 20 such that a seal is formed between a distal end of the expandable member and the clot, the expandable member would axially contract since there would be no outlet for the vacuum formed by the suction force. 
The language “enabling a user to observe, via fluoroscopic imagery, that the catheter is engaged with the thrombus” does not impart any structural limitations on the device. However, it is understood that a user would be able to observe that the catheter of Jalgaonkar and Diamant is engaged with a thrombus if desired.
Regarding claim 20, Jalgaonkar discloses the catheter of claim 19, wherein the expandable member comprises a plurality of structural elements (struts 21, see Fig. 2), one or more of the structural elements of the plurality of structural elements comprising a first material and a second material (the expandable member 20 can be made from a metal, a polymer, a fiber, or any combination thereof, see [0121]) and wherein the first material is more radiopaque than the second material, or wherein the second material is more radiopaque than the first material (a metal such as tungsten, gold, platinum or tantalum as disclosed would be more radiopaque than a polymer, see [0121]). Jalgaonkar fails to teach the first material surrounding a core comprising the second material.
Diamant teaches a similar expandable member (11, see Fig. 1A) which is formed of filaments comprising a first material surrounding a core comprising a second material (the filaments forming the expandable member can have a core of radiopaque material surrounded by a tube of stainless steel, nitinol, or polymers, see [0105]), wherein the second material is more radiopaque than the first material (radiopaque materials such as Pt, Au, Pd, W, Nb, Co, Ta, Ag, and Cu as disclosed would be more radiopaque than stainless steel, nitinol, or polymers, see [0105]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structural elements of the expandable member of Jalgaonkar to be formed of a first material surrounding a core comprising a second material, as taught by Diamant, since doing so improve radiopacity and allow the structural elements to be visualized by a fluoroscopy (see [0104] of Diamant).
Regarding claim 22, Jalgaonkar discloses the catheter of claim 19, wherein the expandable member further comprises a flexible membrane (24, see Fig. 3) coupled to a plurality of structural elements, and wherein the flexible membrane comprises a thermoplastic elastomer (see [0109]). Jalgaonkar fails to teach the thermoplastic elastomer is combined with a radiopaque material.
Diamant discloses a funnel-shaped expandable member (40, see Fig. 4) having a radiopaque membrane (43) (see [0039] and [0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the membrane of Jalgaonkar to be radiopaque, as taught by Diamant, since doing so would permit the membrane to be visualized under fluoroscopy (see [0104]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jalgaonkar in view of Diamant, as applied to claim 1 above, and further in view of Marchand et al. (US 20180193043 A1).
Regarding claim 16, Jalgaonkar and Diamant disclose a system comprising: an introducer sheath (the catheter 10 may include a retractable sheath over the expandable member 20 for delivery to the treatment site, see Jalgaonkar [0129]) and the catheter of claim 1. Jalgaonkar and Diamant fail to disclose a compression tool configured to compress the expandable member for insertion of the catheter into the introducer sheath. 
	Marchand, in the same field of art, teaches a compression tool (160, see Fig. 1) for compressing a funnel-shaped expandable member (1708, see Fig. 19) for insertion into an introducer sheath (120, see [0098]).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Jalgaonkar and Diamant to include the compression tool, as taught by Marchand, since doing so would facilitate loading of the expandable member into the introducer sheath (see [0099] of Marchand).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771